Citation Nr: 0723281	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-29 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 
1994, for the grant of service connection for headaches.

2.  Entitlement to a higher initial evaluation for headaches, 
evaluated as 10 percent disabling from November 9, 1994, and 
as 30 percent disabling from March 29, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and October 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The veteran testified at a 
hearing at the RO in February 2004.

When service connection was granted in July 1999, an 
effective date of March 29, 1999 was set by the RO.  Although 
the veteran did not initially appeal the question of the 
effective date assigned by the July 1999 rating decision, he 
later expressed his disagreement with this effective date 
when a 10 percent rating was assigned by a June 2001 
decision.  The RO issued a rating decision in October 2003 
that granted an effective date of November 9, 1994, for the 
award of service connection.  The RO thereafter considered 
the effective date issue to be satisfied.  However, the 
veteran filed a substantive appeal in December 2003 and 
indicated that he was pursuing both the effective date issue 
and the issue of entitlement to a higher rating for his 
service-connected headaches.  

Ordinarily, a claimant may not prevail on a freestanding 
claim for an earlier effective date, but because the RO 
changed the effective date for the award of service 
connection when it entered its October 2003 decision, and 
because the veteran filed a notice of disagreement (March 
2000) with the rating to be assigned since the award of 
service connection, the Board finds that the effect of the 
veteran's December 2003 statement was to place the question 
of entitlement to an earlier effective date for the award of 
service connection before the Board.  This requires de novo 
review as though the veteran had appealed from the July 1999 
assignment of March 29, 1999.  The RO suggested that this 
approach was required in its October 2003 decision, which 
decision had the effect of finding that there was clear and 
unmistakable error in the July 1999 assignment of March 29, 
1999.


FINDINGS OF FACT

1.  A claim of service connection for headaches was first 
received on November 9, 1994.

2.  From November 9, 1994, to March 29, 1999, the veteran's 
headaches were manifested by characteristic prostrating 
attacks on an average of one in two months.  

3.  From March 29, 1999, the veteran's headaches have been 
manifested by characteristic prostrating attacks occurring 
two to three times per month; he has not had prolonged 
attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
November 9, 1994, for the grant of service connection for 
headaches have not been met.  38 U.S.C.A. § 5110 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.400 (2006).

2.  The criteria for a rating in excess of 10 percent for 
headaches for the period from November 9, 1994, to March 29, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

3.  The criteria for a rating in excess of 30 percent for 
headaches since March 29, 1999, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The veteran served on active duty from June 1989 to June 
1993.  He contends that he is entitled to an effective date 
prior to November 9, 1994, for the award of service 
connection for headaches.

Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall not be earlier than the date of receipt of the 
application for service connection.  38 U.S.C.A. § 5110 (West 
2002 and Supp. 2007); 38 C.F.R. § 3.400(b)(2)(i) (2006).

The veteran filed a claim of entitlement to service 
connection for neck pain, a head injury, and a left shoulder 
injury in September 1993.  Service connection was granted for 
cervical strain with an evaluation of 10 percent, effective 
from June 22, 1993, the day after the veteran separated from 
service.  The claims of entitlement to service connection for 
a head injury and a left shoulder injury were denied.  The 
veteran filed a notice of disagreement (NOD) as to the rating 
assigned for his service-connected cervical spine disability.  
The veteran filed his substantive appeal as to that issue on 
November 9, 1994.  At that time, the veteran submitted a 
statement in which he indicated that he experienced chronic 
headaches and neck pain.  

The veteran filed a claim of entitlement to headaches as 
secondary to his service-connected cervical strain in March 
1999.  Service connection was granted on a secondary basis by 
way of a rating decision dated in July 1999 with notice 
provided in August 1999.  The veteran was assigned a 
noncompensable evaluation.  The effective date for his claim 
was set as March 29, 1999.  

In a February 2000 statement, the veteran requested 
reconsideration of the rating assigned for his service-
connected headaches. The veteran submitted a NOD as to the 
rating assigned in March 2000.  By a June 2001 rating 
decision the veteran was granted a 10 percent rating for his 
service-connected headaches effective from March 29, 1999.  
The veteran filed a NOD as to the issue of an increased 
rating for his service-connected headaches and as to the 
effective date assigned for his headaches in July 2001.  He 
indicated that he believed the effective date of his claim 
should be retroactive to 1992, the date he said documented 
complaints of severe headaches.  The veteran also noted that 
he had documented complaints of headaches in 1994.  

The RO issued a rating decision in October 2003 and assigned 
a 10 percent rating for headaches effective from November 9, 
1994, and 30 percent from March 29, 1999.  The RO indicated 
that the date of November 9, 1994, was assigned because that 
was the earliest date of receipt of a claim of entitlement to 
service connection for headaches.  As noted above, the 
veteran filed a substantive appeal as to entitlement to an 
increased rating for a cervical spine disability and included 
a reference to his having headaches in November 1994.  

Here, because the claim was made more than one year after the 
veteran separated from military service, the effective date 
can be no earlier than the date of receipt of the claim by 
VA.  That date is November 9, 1994, the first time it may be 
said that the veteran raised a claim of entitlement to 
service connection for headaches.  The earliest date the 
effective date of the claim could be is in June 1993, and the 
only way to establish a June 1993 effective date, would be if 
the claim had been received by VA within a year of the 
veteran's separation from service.  As noted above, the 
veteran separated from service in June 1993 and filed his 
claim no earlier than November 9, 1994, more than one year 
after he left service.  Although he mentioned a head injury 
in his 1993 claim, he did not mention headaches.  Moreover, a 
February 1994 decision denied the head injury claim and the 
veteran did not appeal.  Consequently, even if the head 
injury adjudication was construed as including a claim of 
service connection for headaches, the earliest date that 
service connection could be awarded would be the date of a 
claim to reopen, which would have been November 9, 1994.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.



Higher Ratings

The veteran's service medical records are negative for any 
reference to complaints of or treatment for headaches.  

The veteran was afforded a VA examination in December 1993 at 
which time he reported frontal headaches.  He was noted to 
use Tylenol and Motrin for his headaches.  

The veteran was afforded a VA examination in April 1996.  He 
reported that he had a bad parachute landing while in service 
in 1992, which resulted in an upper back injury.  He said he 
had constant headaches since the time of the upper back 
injury.  He said his headaches were constant, anterior in 
nature, and felt dull/achy.  Neurological examination was 
noted to be intact.

The veteran was afforded a VA examination in December 1998.  
He reported headaches and blurry vision in his right eye 
while he had headaches.  He said the headaches slowed him 
down at work.  No neurological changes were reported.  

The veteran was afforded a VA examination in June 1999.  He 
reported that he had headaches since he injured his neck in 
service and that the headaches were worsening.  Bright light 
was noted to be an aggravating factor and a quiet atmosphere 
was reported to be an alleviating factor.  The veteran 
reported that ibuprofen did not help and cyclobezaprine made 
him drowsy.  He reported no functional loss but he said he 
frequently got tired with the headaches.  He said the 
headaches occurred up to a couple of times per week and 
lasted up to three days or a week.  No seizures were reported 
but the veteran said he had some dizziness with the 
headaches.  The veteran said the headaches primarily affected 
the right side of his head and he said the pain was sharp.  
He said loud sounds exacerbated his headaches.  Physical 
examination revealed no motor or sensory impairment and no 
functional impairment of the peripheral or autonomic nervous 
system.  Examination of the veteran's eyes was benign and the 
pupils were equal, round, reactive to light and extraocular 
movements were grossly intact.  A computed tomography (CT) 
scan of the head was reported to be normal.  The examiner 
opined that the veteran's headaches were related to his neck 
pain.  

Associated with the claims file are private treatment reports 
from Independence Family Medicine dated from December 1999 to 
February 2000.  In December 1999 the veteran was seen for a 
physical examination.  He reported that he got migraine 
headaches once or twice a month which could last up to three 
hours.  He reported that ibuprofen seemed to alleviate the 
headaches.  The examiner diagnosed the veteran with stable 
migraine cephalgia.  The veteran was seen for an exacerbation 
of a migraine headache in February 2000.  The veteran 
reported that he had missed two hours of work due to his 
headache.  The veteran was noted to have missed work due to 
migraines on two occasions.  In December 1999 the veteran 
missed one day of work and in February 2000 the veteran 
missed four days of work.  

Associated with a claims file is a letter from J. Linnick, 
D.O., of Independence Family Medicine, dated in January 2000.  
Dr. Linnick reported that the veteran had migraine headaches 
which were variable and infrequent but required medication 
and rest.  Dr. Linnick said the veteran's headaches could 
last up to four hours.  

The veteran submitted copies of leave requests from his 
employer dated from January 2000 to February 2000.  The 
veteran used both sick and annual leave and was absent from 
work for a total of sixty-one and one half hours during the 
time period referenced.  The records do not reflect any 
reference to the veteran's service-connected headache 
disability.

Associated with the claims file are private treatment reports 
from Kaiser Permanente dated from June 2000 to April 2006.  
The veteran was seen for complaints related to headaches in 
January 2001, July 2003, and on two occasions in February 
2004.  The records also include return to work status forms, 
which indicate that the veteran missed work on several other 
occasions but the diagnosis was either not included or due to 
a disability other than the veteran's migraine headaches.  
The veteran was noted to have missed work for two days in 
December 2002 and one day in April 2003 due to acute migraine 
headache.   In April 2006 the veteran's treating physician at 
Kaiser reported that the veteran suffered from migraine 
headaches at least three times per month.  

The veteran was afforded a VA neurological examination in 
September 2000.  The examiner reported that the he reviewed 
the veteran's claims file.  The veteran reported that he 
began having headaches twice per month triggered by periods 
of worsened neck pain after he injured his neck in service.  
The veteran reported pain in the right temporal region which 
felt like pressure headaches, or a dull, throbbing ache.  The 
veteran reported that the headaches were exacerbated by 
activity and alleviated by lying down and taking Tylenol.  
There was no reported associated nausea or vomiting.  The 
veteran said he had learned to work through his headaches.  
Beginning in 1994, the veteran said he began experiencing a 
new type of headache.  He reported that the headaches were 
bifrontal, pounding headaches accompanied by nausea, 
phonophobia, and photophobia.  He said the lying down did not 
help and he also reported sudden stabbing pains that made him 
flinch.  These headaches initially occurred once per year but 
recently increased to one every two weeks.  He said the 
headaches occurred two days after a flare-up of neck pain and 
lasted approximately three days.  He said he took Midrin or 
ibuprofen for the headaches.  The veteran reported that he 
used all of his sick time and vacation leave so he tried to 
go to work despite the headaches but he said he was unable to 
accomplish a lot.  The examiner diagnosed the veteran with 
cervicogenic headaches with mixed tension and migraine 
features.  The examiner noted that the association between 
the post-service migraine headaches and the cervogenic 
headaches relied upon the veteran's description of a temporal 
association.  The examiner noted that the veteran's recited 
history was often vague, confusing, and either lacked 
corroboration from previous accounts or differed from earlier 
accounts, which suggested embellishment.  The examiner noted 
that the veteran did not report headaches at his separation 
examination.  The examiner said the migraine form of headache 
was reported to be present since 1994, but that the examiner 
was the first physician to document the migraine headaches.  
The examiner concluded that he was quite unclear as to the 
frequency of the veteran's migraine headaches.  

Associated with the claims file are several letters from R. 
Dorsett, D.O. In January 2001, Dr. Dorsett reported that the 
veteran had neck spasms which caused the muscles of the scalp 
and skull to contract causing the veteran to have "vise-
like" type of bilateral pain in the temporal areas of his 
head.  In an August 2001 letter, Dr. Dorsett reported that he 
treated the veteran for migraine headaches which occurred up 
to twice per month.  Dr. Dorsett said the migraines required 
the veteran to go home from work for the day or miss a day of 
work to attend to his problem.  Dr. Dorsett sent a duplicate 
letter dated in December 2001.  Finally, in June 2003 Dr. 
Dorsett reported that he treated the veteran for chronic 
headaches.  He said the veteran's headaches were due to 
spasms in his neck.  Dr. Dorsett reported that he had 
recommended that the veteran reduce his work hours due to 
stress associated with the work hours to better control his 
headaches.  

The veteran was afforded a VA examination in February 2002.  
The veteran reported right-sided headache which spread 
anteriorly and did not cause any visual symptoms following 
the veteran's neck injury in service.  He denied nausea and 
vomiting with these headaches and he said they would last six 
hours to three days and occurred approximately two to three 
times per month.  He said Tylenol was somewhat effective.  
The veteran said seven or eight years ago he began having 
severe headaches which involved the right hemicranial portion 
which occurred while the veteran drove at night.  He denied 
nausea and vomiting.  He said the headaches occurred at least 
twice a month and up to three times per month lasting from a 
few hours to three days.  The veteran said neither 
nortiptyline nor Tylenol relieved his headaches.  

The veteran testified at a hearing at the RO in February 
2004.  The veteran testified that he got headaches three to 
four times per month which lasted up to three days.  He said 
when he got a headache he would find a quiet spot in the 
house, turn off the lights, and relax or go to sleep.  He 
said he has to ask his wife to remove his children when he 
had a headache.  He said he had nausea associated with his 
headaches.  He said he used Tylenol 3and Midrin for his 
headaches.  The veteran said his income suffered due work 
absences due to his headaches and associated stress.  He said 
he currently worked as a service representative with the 
Social Security Administration.  He said he got confused when 
he got a headache at work. He testified that forty percent of 
his work absences were due to his headaches and neck 
disability.  He said he had been passed over for several 
promotions due to missed work.  

The veteran was last afforded a VA examination to assess his 
headache disability in July 2004.  The veteran reported 
right-sided headaches two to three times per month.  He 
denied nausea and vomiting; he said he had phonophobia and 
photophobia but only at night.  He said he took Polymer and 
Tylenol 3 for the headaches and goes to a quiet spot.  He 
said his last headache lasted three days.  The veteran said 
he missed a lot of work due to his headaches and he felt he 
had been passed over for promotions due to his headaches.  
The examiner opined that he believed that the veteran's 
headaches were unrelated to his cervical spine injury.  The 
examiner said the veteran had migraine headaches which he 
felt were suboptimally treated.  The examiner said the 
veteran's migraines appeared to be somewhat debilitating in 
nature and that treatment could be optimized to allow the 
veteran a better quality of life.  

The veteran was also afforded a VA psychological examination 
in June 2004 at which time he reported migraine headaches at 
least twice per month lasting up to three days.  He said he 
was absent from work and unavailable to his family during the 
two to three-day episodes.  The veteran reported having been 
passed over for a promotion due to his absences from work.  
He said he missed six months of work.  The examiner noted 
that review of the veteran's claims file revealed that he 
missed one month of work.  

Associated with the claims file are records from Akron City 
Hospital dated in May 2006 which indicate that the veteran 
underwent a magnetic resonance imaging (MRI) and magnetic 
resonance angiography (MRA) of the brain.  The examiner 
diagnosed the veteran with migraines.  

Also associated with the claims file are VA outpatient 
treatment reports dated in March 1994 and from February 2003 
to July 2006.  In April 2003 the veteran reported two to 
three headaches per month.  In April 2004 the veteran was 
noted to take Tylenol 3 for headaches two to three times per 
month.  The veteran reported two to three migraine headaches 
per month in June 2006. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 4.1 (2006).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's claim for a higher evaluation for his headaches 
is an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with 
initial rating awards.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the criteria set forth in Diagnostic Code 8100, a 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks on an average of one in two months over 
the last several months.  A 30 percent rating is assigned for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent rating is assigned for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a (2006).

For the period prior to March 29, 1999, the Board finds that, 
in light of the medical evidence of record, as discussed 
above, an award higher than the 10 percent evaluation already 
awarded is not warranted.  The veteran's service medical 
records are negative for any reference to treatment for or 
complaints of headaches.  The other medical evidence of 
record for the time period at issue does not establish that 
the veteran suffered from migraines with characteristic 
prostrating attacks occurring on an average of once a month.  
The veteran reported frontal headaches at the December 1993 
VA examination.  At the April 1996 VA examination the veteran 
reported "constant headaches" but there is no other medical 
evidence to indicate that the veteran was even treated for 
headaches; nor is there any evidence to suggest that any 
headaches were prostrating.  Indeed, the reference to 
headaches being constant strongly implies that they could not 
have simultaneously been prostrating; otherwise, the veteran 
would have ceased functioning even in daily routines.  
Finally, at the time of the December 1998 VA examination the 
veteran reported headaches and blurry vision in his right eye 
while he had the headaches.  He said the headaches slowed him 
down at work.  In summary, the evidence of record for the 
time period at issue does not establish that the veteran's 
migraines were characterized by prostrating attacks occurring 
on an average of once a month.  

For the period from March 29, 1999, the Board finds that in 
light of the medical evidence of record, as discussed above, 
an award higher than the 30 percent evaluation already 
awarded is not warranted.  The medical evidence for the time 
period at issue establishes that the veteran suffered from 
headaches no more than two or three times per month.  The 
headaches were noted to last up to a few days.  Thus the 
medical evidence indicates that the veteran suffered from 
prostrating attacks a few times per month; however, this does 
not rise to the level of migraines with very frequent 
completely prostrating and prolonged attacks that cause 
severe economic inadaptability.  The veteran has alleged that 
he has suffered economic hardship in that he has been passed 
over for promotions at work and Dr. Dorsett advised the 
veteran to reduce his work hours due to stress.  Furthermore, 
there is evidence that the veteran has missed some work due 
to his headaches.  However, the evidence does not establish 
that the veteran suffers from severe economic inadaptability 
due to his headaches.  The veteran's employment record and 
the work status forms do not reveal that the veteran's missed 
work was completely due to his headache disability; nor do 
the records reveal that the veteran has actually reduced his 
work hours due to his headache disability, and he has not 
missed as much work as he at times has argued in pursuit of a 
higher rating.  Additionally, the veteran does not experience 
the more severe symptoms that accompany prostrating attacks, 
such as nausea.  Although he has said that he must lie down, 
the evidence does not support his contention that he 
experiences prostrating spells that occur for an entire 3-day 
period, at least not as often as he claims.  In summary, the 
evidence of record for the time period at issue does not 
establish that the veteran's migraines are characterized by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As noted 
above, his work is affected and he has some prostrating 
attacks, but not the kind of attacks or duration of attacks 
contemplated by the criteria for the 50 percent rating.  His 
symptoms are more akin to the criteria for the 30 percent 
rating.  38 C.F.R. § 4.7 (2006).  

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that the veteran's service-connected 
headaches have resulted in frequent periods of 
hospitalization or in marked interference with employment.  § 
3.321.  It is undisputed that the veteran's headaches have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2006).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for an increased rating in 
April 2001.  The veteran was informed that he should obtain 
and provide copies of treatment records, unless he desired 
the VA's assistance in that endeavor.  He was informed that 
the evidence must show that his disability had worsened in 
order to establish an increased rating.  The veteran was 
informed what the VA had done to assist with his claim.  The 
veteran has also been informed of the evidence he needed to 
establish an earlier effective date.  The RO sent the veteran 
a follow-up letter in March 2005 and informed him of the 
status of his case and that the evidence must show that his 
disability had worsened in order to establish a higher 
rating.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment reports 
and private medical records were obtained and associated with 
the claims file.  The veteran was afforded several VA 
examinations.  The veteran testified at a hearing at the RO.  
The Board finds that every effort has been made to seek out 
evidence helpful to the veteran and his claims for an earlier 
effective date and higher ratings.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any such 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).  


ORDER

Entitlement to an effective date earlier than November 9, 
1994, for the grant of service connection for headaches is 
denied.

Entitlement to a higher initial evaluation for headaches, 
evaluated as 10 percent disabling from November 9, 1994, and 
as 30 percent disabling from March 29, 1999, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


